


110 HR 3694 IH: Alternative Minimum Tax Reform Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3694
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  corporate alternative minimum tax reform.
	
	
		1.Short titleThis Act may be cited as the
			 Alternative Minimum Tax Reform Act of
			 2007.
		2.Long-term unused
			 credits allowed against minimum tax
			(a)In
			 generalSubsection (c) of section 53 of the Internal Revenue Code
			 of 1986 (relating to limitation) is amended by adding at the end the following
			 new paragraph:
				
					(2)Special rule for
				corporations with long-term unused credits
						(A)In
				generalIf a corporation to which section 56(g) applies has a
				long-term unused minimum tax credit for a taxable year, the credit allowable
				under subsection (a) for the taxable year shall not exceed the greater
				of—
							(i)the limitation
				determined under paragraph (1) for the taxable year, or
							(ii)the least of the
				following for the taxable year:
								(I)The sum of the tax
				imposed by section 55 and the regular tax reduced by the sum of the credits
				allowed under subparts A, B, D, E, and F of this part.
								(II)The long-term
				unused minimum tax credit.
								(III)The sum
				of—
									(aa)50
				percent of qualified investment, plus
									(bb)the
				qualified investment carryover to the taxable year.
									(B)Long-term unused
				minimum tax creditFor purposes of this paragraph—
							(i)In
				generalThe long-term unused minimum tax credit for any taxable
				year is the portion of the minimum tax credit determined under subsection (b)
				attributable to the adjusted net minimum tax for taxable years beginning after
				1986 and ending before the 3rd taxable year immediately preceding the taxable
				year for which the determination is being made.
							(ii)First-in,
				first-out ordering ruleFor purposes of clause (i), credits shall
				be treated as allowed under subsection (a) on a first-in, first-out
				basis.
							(C)Qualified
				investment and qualified investment carryoverFor purposes of
				this paragraph—
							(i)Qualified
				investmentQualified investment is property described in section
				1245(a)(3) placed in service in the taxable year.
							(ii)Qualified
				investment carryoverThe qualified investment carryover is the
				amount by which 50 percent of qualified investment exceeds the amount of tax in
				paragraph (2)(A)(ii)(I). The qualified investment carryover may be carried only
				to the first taxable year following the current
				year.
							.
			(b)Conforming
			 amendmentsSection 53(c) of such Code is amended—
				(1)by striking
			 The and inserting the following:
					
						(1)In
				generalThe
						;
				and
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively.
				3.Net operating
			 losses under minimum taxSubsection (d) of section 56 of the Internal
			 Revenue Code of 1986 (relating to definition of alternative tax net operating
			 loss deduction) is amended by inserting at the end thereof the following new
			 paragraph:
			
				(3)Special rule for
				certain corporationsIn the case of a corporation to which
				subsection (g) applies, paragraph (1) shall apply without regard to any
				limitation imposed by paragraph
				(1)(A)(i)(II).
				.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply to taxable years beginning after December 31, 2006.
		
